          Case 1:21-mc-00085-CRC Document 4 Filed 06/20/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

IN RE: APPLICATION                               :
FOR ACCESS TO CERTAIN                            :       CASE NO. 21-mc-85 (CRC)
SEALED VIDEO EXHIBITS                            :
                                                 :
                                                 :


     RESPONSE TO MINUTE ORDER REGARDING VIDEO EXHIBIT RELEASE

        The United States of America, by and through its attorney, the Acting United States

Attorney for the District of Columbia, hereby responds to the Court’s June 18, 2021 Minute Order,

directing the parties to respond to petitioners’ request to access video exhibits submitted to the

Court in United States v. Dean Egtvedt, 21-cr-177 (CRC). Petitioners represent 16 news

organizations, which have moved this Court to disclose video evidence used in the pretrial

detention hearings for the defendant in this case, Daniel Dean Egtvedt. The government has

conferred with the defense counsel in this matter, and the parties are in agreement that the videos

submitted to this Court can be released in accordance with the procedure outlined by the Chief

Judge. See Standing Order 21-28 (BAH), at 6.
                                                                                                  1
        The D.C. Circuit has consistently employed the six-factor “Hubbard test                       when

determining whether the common-law right of access to judicial records requires those records to

be made available to the public for copying and inspection. Applied in the general context of video



1 The Hubbard test balances the following factors: “(1) the need for public access to the documents
at issue; (2) the extent of previous public access to the documents; (3) the fact that someone has
objected to disclosure, and the identity of that person; (4) the strength of any property and privacy
interests asserted; (5) the possibility of prejudice to those opposing disclosure; and (6) the purposes for
which the documents were introduced during the judicial proceedings.” Leopold v. v. United States,
964 F.3d 1121, 1131 (D.C. Cir. 2020) (quoting MetLife, Inc. v. Fin. Stability Oversight Council, 865
F.3d 661, 665 (D.C. Cir. 2017)).

                                                     1
          Case 1:21-mc-00085-CRC Document 4 Filed 06/20/21 Page 2 of 3




exhibits admitted into evidence in court hearings involving defendants charged with criminal

offenses related to the January 6, 2021 breach of the U.S. Capitol, and absent order of the court,

that test generally weighs in favor of allowing public access to these exhibits.

        The petitioners’ filing seeks video exhibits from the detention hearings held in this matter

before Magistrate Judge G. Michael Harvey and Judge Christopher R. Cooper. See 21-mc-85, at

3. However, no videos were submitted by the government to the Court for review during the

February 25, 2021 detention hearing before Magistrate Judge Harvey. Accordingly, there are no

video exhibits to be made available to the public from the detention hearing held before Magistrate

Judge Harvey. The government did play four video compilations during the April 14, 2021

detention hearing before Judge Cooper. Neither party sought a sealing order for the video.

        Therefore, since the four video compilations were used in this Court’s decision on

detention, and were not subject to a sealing order, the parties do not object to its disclosure at this

time. The government does request that, pursuant to Standing Order 21-28 (BAH), “no recording,

copying, downloading, retransmitting or further broadcasting” of the video exhibits be permitted

in this case.

                                               Respectfully submitted,

                                               CHANNING PHILLIPS
                                               Acting United States Attorney
                                               D.C. Bar No. 415793

                                       By:       /s/ Colleen D. Kukowski
                                               COLLEEN D. KUKOWSKI
                                               Assistant United States Attorney
                                               D.C. Bar No. 1012458
                                               555 4th Street, N.W., Room 9842
                                               Washington, D.C. 20530
                                               202-252-2646
                                               Colleen.Kukowski@usdoj.gov

                                                  2
          Case 1:21-mc-00085-CRC Document 4 Filed 06/20/21 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I certify that a copy of the Response to Minute Order Regarding Video Exhibit Release

was served on all counsel of record via the Court’s electronic filing service.




                                               /s/ Colleen D. Kukowski
                                              COLLEEN D. KUKOWSKI
                                              Assistant United States Attorney


Date: June 20, 2021




                                                 3
